Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following Non-Final office action is in response to the application filed on 04/19/2019.
	Claim Status:
Pending claims: 1-21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims Limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, but Disclosure of the Structure, Material, or Acts for Performing the Function Recited in a Claim Is Lacking, Insufficient, or Not Clearly Linked.
This application includes one or more claim limitations in the claims 1-19, that use the word “means for,” but are nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitation(s) uses a means for that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means for” is not preceded by a structural modifier.  Such claim limitation(s) are: “means for” automatically connecting…, an account…, automatically comparing…, automatically displaying…, 


Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f), sixth paragraph.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the updated new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for transforming scattered assets data for one’s assets ratings for users
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
a) transforming …user … residing in external … … into centralized user asset …  … users, and configured to execute at least one of:
	means for  … with said … through single, real-time or scheduled…; 
	means for an account associated with a user to automatically include external and internal … of said user in said user's total … on said; 
	means for said account associated with said user to … …residing in said account wherein said external and internal … include but not limited to at least one of said user's bank and investment accounts, payroll accounts, loan accounts, expenses, properties, 
	means for …comparing total estimated or appraised wealth …of said account associated with said user to wealth figures of other accounts associated with groups of individuals in said …;  
	533334069.1 4/19/2019means for … said account associated with said user among wealth figures of said other accounts associated with groups of individuals in said…; 
	means for … information of said user on said …application associated with said account of said user; and 
	means for … … application associated with said account into user accumulated … to change user … associated with said user account; 
	said…, responsive to instructions from said…  
b) improved entity … through … application associated with an entity, and configured to execute at least one of:
	 means for an account associated with an entity to solicit or request sponsorship to sell or buy products …; 
	means for said account associated with said entity to solicit or request sponsorships from other entities to benefit participants of groups or events on said…; 
	means for said account associated with said entity to invite buyers … on said…, wherein an account associated with a buyer on said … … for said buyer to invite others to watch said … and to provide input; 

	means for said account associated with said entity … to a buying entity, wherein said … but are not limited … and free gifts.
The claimed method/system/machine simply describes series of steps for transforming scattered assets data for one’s assets ratings for users
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a service computer system, server module, device, one processing unit, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a service computer system, server module, device, one processing unit, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic 
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The 
Furthermore, the dependent claims 2-19 do not resolve the issues raised in the independent claims. 
The dependent claims 2-10 are directed towards using transforming scattered user asset data on the Internet into centralized user data to generate user ratings for Internet users, user account to display consolidated statements through interface scripts; account associated with user or entity to request or solicit sponsorships for purchasing or selling assets, said account of user to display and edit said user’s asset list, online video advertisements, and to select treasure holder images to organize treasure.
The dependent Claims 11-19 are directed towards using said account of user to select negotiation technique to purchase, to remove said items, to automatically track and manage, transfer said user’s e-stamp folder into a digital stamp album, said user to request sponsorship to purchase or sell said digital or physical stamp albums, automatically transfer digital photos into a digital photo album and presented on any display devices.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Wilkins et al (US 2004/0133924 A1) in view of Chen et al (US 2007/0294100 A1).

	Ref claim 1, Wilkins discloses a service computer system, including RAM memory configured to run application programs, said system comprising: 
	at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit; at least one database connected to said processing unit; at least one communication link connected to the Internet (para [0103-105], fig. 3; via a distributed system 400, the image processing engine 212/the host computer 402-1/network 406/Internet/server computer 404 includes a server image processor unit 408…); 
	said processing unit, responsive to instructions from said service computer system for 
	a) transforming scattered user asset data residing in external computer systems on the Internet and in business computer systems into centralized user asset data to generate Assets ratings for Internet users, and configured to execute at least one of: 
	means for automatically connecting said external computer systems with said service computer system through single-sign-on (SSO), real-time or scheduled interface 
	means for an account associated with a user to automatically include external and internal asset data of said user in said user's total asset value computation on said service computer system (para [0115]; via the user ability to synchronize all associated multimedia assets, such as digital photos albums…all associated multimedia assets are automatically updated …system resources…); 
	means for said account associated with said user to automatically display estimated total market value or appraisal value of assets residing in said account wherein said external and internal asset categories include but not limited to at least one of said user's bank and investment accounts, payroll accounts, loan accounts, expenses, properties, videos, treasures, accumulated points or digital money, purchased items, items posted for sale, eSavers, stamp albums, photo albums, and the like (para [0115]; via the user ability to synchronize all associated multimedia assets, such as digital photos albums…all associated multimedia assets are automatically updated …system resources…);
	means for automatically comparing total estimated or appraised wealth of said Asset categories of said account associated with said user to wealth figures of other accounts associated with groups of individuals in said service computer system (para [0115]; via the user ability to synchronize all associated multimedia assets, such as digital 
	533334069.1 4/19/2019means for automatically determining wealth ratings of said account associated with said user among wealth figures of said other accounts associated with groups of individuals in said service computer system (para [0115]; via the user ability to synchronize all associated multimedia assets, such as digital photos albums…all associated multimedia assets are automatically updated …system resources…);
	means for automatically displaying total wealth and rating information of said user on said Assets application associated with said account of said user(para [0115]; via the user ability to synchronize all associated multimedia assets, such as digital photos albums…all associated multimedia assets are automatically updated …system resources…); and 
	said processing unit, responsive to instructions from said service computer system for 
	b) improved entity e-commerce functions through an Assets application associated with an entity, and configured to execute at least one of:
	 means for an account associated with an entity to solicit or request sponsorship to sell or buy products and services (para [0134]; via an efficient mechanism for representing cards, projects and digital albums/any other multimedia assets[album or card templates]…[0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…[0137]; via  when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products]…).

	means for said account associated with said entity to invite buyers to virtual sessions to sell products and services on said service computer system, wherein an account associated with a buyer on said service computer system has built-in functionalities for said buyer to invite others to watch said virtual sessions and to provide input (para [0137]; via  when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products];
	means for said account associated with said entity to convert existing online advertisements for selling products and services into posted products and services for sale on said service computer system (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products]); and 
	means for said account associated with said entity to provide incentives to a buying entity, wherein said incentives include but are not limited to reward points, e-savers, and free gifts (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…).

	Wilkins does not explicitly disclose the step of: means for automatically factoring asset activity user data of said Assets application associated with said account into user 
	However, Chen being in the same field of invention discloses the means for automatically factoring asset activity user data of said Assets application associated with said account into user accumulated score calculation to change user accumulated score associated with said user account (para [0021-23]; via a secure online media marketplace…a seller may specify individual content assets…website visitors, geographic location…[0039]; via the providers may be given source rank…the content syndicator system may review, comment and score…the objective and subjective scores may be summed to create content provider’s source rank[implied score ratings]… )
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Wilkins to include the disclosures as taught by Chen to facilitate user score calculation with user account.    

	Ref claim 2, Wilkins discloses the service computer system of claim 1, for a) transforming scattered user asset data residing in external computer systems on the Internet and in business computer systems into centralized user asset data to generate Assets ratings for Internet users, further comprising at least one of:  
	543334069.1 4/19/2019means for an account associated with a user on said service computer system to display, via interface scripts, external asset data associated with said user stored in databases associated with said external computer systems, wherein said external asset data include but not limited to banking, investment, payroll, loan, expense and property data, and said external asset data are displayed in an Assets application of said service 
	means for said account associated with said user on said service computer system to display internal asset data associated with said user stored in at least one database of said service computer system, wherein said interval asset data include but not limited to properties, expenses, videos, treasures, accumulated points or digital money, purchased items, items posted for sale, eSavers, stamp albums, and photo albums, and said internal asset data are displayed in said Assets application of said service computer system associated with said account of said user (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…).
 
	Ref claim 3, Wilkins discloses the service computer system of claim 1 further comprising at least one of: 	
	means for said account associated with said user to display consolidated statements comprising balances derived from financial accounts associated with said user residing in external computer systems through interface scripts on said Assets application of said account associated with said user (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said account associated with said user or an account associated with an entity to request or solicit sponsorships from sponsors for purchasing or selling assets 
	means for said account associated with said users to share or hide information on their wealth and assets to selected groups or members of said service computer system; means for said account associated with said users to solicit sponsorship for community activities on said service computer system; and means for said account associated with said user to manage donations to communities on said service computer system (para [0105]; the network 406/interconnected computers, can be found in the Internet. The server computer 404 can include a server image processor unit 408…).
 
	Ref claim 4, Wilkins discloses the service computer system of claim 3, wherein means for said account associated with said user or an account associated with an entity to request or solicit sponsorships from sponsors 553334069.1 4/19/2019for purchasing or selling assets on said service computer system further comprising at least one of: 
	means for said account associated with said user or entity to request or solicit sponsorships from sponsors to present emails in a virtual mail format with an envelope view, letter view, or e-card view; 
	means for said account associated with said user or entity to request or solicit sponsorships from sponsors to arrange electronic stamps, stickers, photos, videos, treasure, other assets, and the like (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);

	Ref claim 5, Wilkins discloses the service computer system of claim 3, wherein means for said account associated with said user or an account associated with an entity to request or solicit sponsorships from sponsors for purchasing or selling assets on said service computer system further comprising at least one of: 
	means for said account associated with said user to request or solicit sponsorships from sponsors to access to other online applications of said service computer system (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	563334069.1 4/19/2019means for said account associated with said user to request or solicit sponsorships from sponsors to access certain external web applications via single sign-on feature 

	Ref claim 6, Wilkins discloses the asset category, properties, of claim 1 further comprising at least one of: 	
	means for said account associated with said user to display and edit said user's property list, buy and sell properties, donate properties and solicit or request sponsorship (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);
	means for said account associated with said user to display and edit said user's other asset lists, buy and sell other assets, donate other assets and request sponsorship, wherein, said other assets include but are not limited to automobiles, hobby items, and storage items (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said account associated with said user to obtain properties associated with said user from external computer systems that are linked to said service computer system through SSO, real-time or scheduled interface technologies; 	
	means said account associated with said user to include said property data in said user's total asset value computation; and means for said account associated with said user to create customized asset sub-categories to manage said user's other assets, and to print related property reports.  

	means for said computer system to detect a click on a solicitation link or a request link embedded in or associated with said video from said account associated with said user (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for automatically displaying a list of sponsors with likelihood of sponsorship to said account associated with said user upon detecting a click on said solicitation link, wherein each sponsor of said list is associated with a request sponsorship link (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …); 
	 573334069.1 4/19/2019means for automatically comparing user accumulated score of said account to minimum score requirement of a selected sponsor upon detecting a click on a request sponsorship link; means for displaying said sponsor's advertisements at the beginning, during, and/or end of the playing of said video in response to a signal to play said vide; (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);
	means for automatically deposit sponsorship incentives into said account associated with said user when said user accumulated score of said account meets minimum score requirement of said selected sponsor and based on the popularity of said video, wherein said incentives are included in said user's total asset value computation; 

	means for an account associated with a user to solicit or request sponsorship for watching a video, wherein approval of said solicitation or request is based on the popularity of said video or said user's accumulated score in said service computer system; and means for said account associated with said user to display and print related video reports.  
	Ref claim 8, Wilkins discloses the asset category, videos, of claim 1, for transforming traditional non-user-participated online video advertisements into user-participated online video advertisements, said transformation further comprising at least one of: 
	means for said account associated with said user to add a charity's advertisements at the beginning, during, and/or end of the playing of a video associated with said user (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);	
	means for said account associated with said user to accept a request for sponsorship from an account associated with a charity to display said charity's advertisements at the beginning, during, and/or end of a user's video playing, wherein said account associated with said charity is configured to request or solicit sponsorship from user accounts associated with users (para [0136]; via the resultant image can be 
	 583334069.1 4/19/2019means for displaying said charity's advertisements at the beginning, during, and/or end of said user's video playing in response to a signal to play said video; and  means for said account associated with said user to display and print related video reports.  
	Ref claim 9, Wilkins discloses the asset category, treasure, of claim 1 further comprising at least one of: 	
	means for said account associated with said user to select treasure holder images to organize said user's treasure; means for said account associated with said user to buy treasure, wherein image and information of said treasure is automatically placed into a selected treasure holder upon said user purchasing said treasure online (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products];
	means for said account associated with said user to buy a physical treasure holder that corresponds to a treasure holder image; means for said account associated with said user to post said treasure and/or said treasure holder for sale (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said account associated with said user to donate digital treasure holder(s), physical treasure holder(s), digital treasure, and/or physical treasure; and means for said account associated with said user to solicit or request sponsorship for obtaining, selling, and donating digital treasure holder(s), physical treasure holder(s), digital treasure and/or physical treasure (para [0105]; the network 406/interconnected 

	Ref claim 10, Wilkins discloses the asset category, treasure, of claim 1 further comprising at least one of: 	
	means for said account associated with said user to locate physical treasure holder(s) by entering location information; means for said account associated with said user to add information of existing treasure to said user's treasure lists, wherein content information of said treasure lists is editable by said user (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);
	means for said account associated with said user to delete treasure from said treasure lists; means for said account associated with said user to include said treasure data in said user's total asset value computation (para [0105]; the network 406/interconnected computers, can be found in the Internet. The server computer 404 can include a server image processor unit 408…); and  
	593334069.1 4/19/2019means for said account associated with said user to print images of said user's treasure and treasure holder(s) and related treasure reports (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…).
 
	Ref claim 11, Wilkins discloses the asset category, purchased items, of claim 1 further comprising at least one of: 

	means for said account associated with said user to display a seller's profile; means for said account associated with said user to select a place holder in said Assets application to hold images and information of said items in an organized manner upon said user purchasing said items (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
  and 
	means for said account associated with said user to assign a default place holder in said user's Assets application to hold images and information of said items in an organized manner upon said user purchasing said items, wherein said user does not select a place holder (para [0105]; the network 406/interconnected computers, can be found in the Internet. The server computer 404 can include a server image processor unit 408…).
 
	Ref claim 12, Wilkins discloses the asset category, purchased items, of claim 1 further comprising at least one of: 
	means for said account associated with said user to include data of said purchased item in said user's total asset value computation (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);

	means for said account associated with said user to give ratings or feedbacks to said seller and vice versa; and means for said account associated with said user to display and print related transaction reports.  
	Ref claim 13, Wilkins discloses the asset category, items posted for sale, of claim 1 further comprising at least one of:  
	603334069.1 4/19/2019means for said account associated with said user to select negotiation, bidding, or fixed price technique to sell said items, wherein said negotiation techniques enables said user to choose aggressive mark-up, moderate mark-up, or conservative mark-up (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …) ;
	means for said account associated with said user to solicit or request sponsorship to sell said items (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);
	means for said account associated with said user to display accumulated score of said account and likelihood of obtaining sponsorship; means for said account associated with said user to invite buyers to a virtual selling session and to solicit or request sponsorship for said virtual session (para [0136]; via the resultant image can be sent 
	means for said account associated with said user to invite members to watch said virtual selling session and to provide input, wherein said members include said user's friends who are members of said service computer system;
 	means for said account associated with said user to invite others to watch a virtual session of said user selling said items and to provide input, wherein said others include members or non-members of said service computer system, who can view said virtual session with or without user accounts in said service computer system; and means for said accounts associated with said user and said buyers to negotiate said selling transaction(s) and to display and print related transaction reports.  
	Ref claim 14, Wilkins discloses the asset category, items posted for sale, of claim 1 further comprising at least one of:
	means said account associated with said user to remove said items from said user's Items Posted for Sale webpage upon purchases by said buyers (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said account associated with said user to exclude data of said purchased items in said user's total asset value computation; means for said account associated with said user to include data of the sale in said user's total asset value computation; and means for said account associated with said user to display and print related transaction reports (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …).

	means for said account associated with said user to include eSavers in said user's total asset value computation when they are not spent (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…); and 
	means for said account associated with said user to display and print related eSaver reports. …[0105];via the network 406/interconnected computers, can be found in the Internet. The server computer 404 can include a server image processor unit 408…). 
	Ref claim 16, Wilkins discloses the asset category, stamp albums, of claim 1 further comprising at least one of: 
	means for said account associated with said user to automatically transfer said user's e-stamp folder into a digital stamp album in response to said user selecting a digital album template (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …).

  
	Ref claim 17, Wilkins discloses the asset category, stamp albums, of claim 1 further comprising at least one of:
	means for said account associated with said user to solicit or request sponsorship to purchase or sell said digital or physical stamps and stamp albums with or without stamps inside (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);
	means for said account associated with said user to post digital or physical stamps, stamp albums, and stamp folders for donation and to solicit or request sponsorship for such action;  623334069.1 4/19/2019means for said account associated with said user to preview digital stamp albums, add or delete e-stamps, move e-stamps among albums, and add or delete digital stamp albums; means for said account associated with said user to include possessed digital stamps and stamp albums in said user's total asset value computation; and means for said account associated with said user to display and print related stamp and stamp 
  
	Ref claim 18, Wilkins discloses the asset category, photo albums, of claim 1 further comprising at least one of: 
	means for said account associated with said user to automatically transfer a user's digital photos into a digital photo album in response to said user selecting a digital photo album template (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said account associated with said user to modify the contents of said digital photo album and switch to other digital photo album template(s) (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);
	means for said account associated with said user to print digital photo album(s) with or without digital photos inside; means for said account associated with said user to solicit sponsorship for obtaining corresponding physical album with or without corresponding physical photos inside; means for said account associated with said user to post digital photo album(s) for sale or donation and solicit or request sponsorship for such action; means for said account associated with said user to preview digital photo album(s), add or delete digital photo(s), move digital photo(s) among albums, and add or delete digital photo album(s); means for said account associated with said user to include possessed photo albums in said user's total asset value computation; and means for said account associated with said user to display and print related photo album reports.  

 
Claim 20 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 21 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Rodriguez et al (US 203/0083948 A1) discloses Media Asset Management System.
Abdo (US 2015/0032697A1) discloses Method for Dynamic and Automatic Synchronization…Online Streaming Media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270- Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691


/HANI M KAZIMI/Primary Examiner, Art Unit 3691